Citation Nr: 1542261	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-07 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a service-connected mood disorder.

2.  Entitlement to an initial compensable rating for a service-connected traumatic brain injury (TBI).

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active service from April 1990 to October 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

An August 2014 rating decision denied entitlement to a TDIU.  Nevertheless, the claim of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claims.  Therefore, the Veteran need not separately appeal that issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is warranted prior to adjudication of the claims.  

Initially, the Board notes that there are outstanding VA and private treatment records.  A December 2014 VA memorandum and various VA treatment records indicated that the Veteran participated in VA vocational rehabilitation.  An August 2009 VA treatment record indicated that the Veteran received treatment from a private physician, a July 2011 VA treatment record indicated that he received private chiropractic treatment, and a July 2012 VA treatment record noted he received treatment at the Tampa Vet Center.  As these records maybe pertinent to the Veteran's claims, all outstanding private treatment records and VA vocational rehabilitation records must be obtained and associated with the claims file.

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

On the February 2014 VA Form 9, the Veteran's representative indicated that the Veteran's service-connected mood disorder and TBI had worsened since the Veteran's last VA examinations in April 2010 and May 2010.  In light of the representative's assertion that the Veteran's symptoms have worsened, the Board finds that contemporaneous examinations to assess the nature and severity of the Veteran's service-connected mood disorder and TBI residuals are warranted.  

With regard to his TDIU claim, the Veteran was provided with a Veteran's Claims Assistance Act (VCAA) notice letters in January 2011 and February 2014.  However, the letters incorrectly stated that because the Veteran was previously denied for TDIU in August 2003, new and material evidence was required to reopen his claim.  Accordingly, on remand, the Veteran should be provided complete and accurate VCAA notice regarding his claim for a TDIU.  

Additionally, the Board finds that additional clarification from the Veteran's prior employer is warranted.  In April 2014, VA received a VA Form 21-4192 from the Veteran's former employer, which supplied some of the requested information but did not indicate the Veteran's last date of employment, whether any concessions were made due to age or disability, or why the employment relationship ended.  As this information is pertinet to the Veteran's TDIU claim, on remand further clarification should be requested.  

Lastly, the Board notes that the Veteran failed to report to his April 2014 VA examination to assess the severity of his service-connected low back disability.  Accordingly, the most recent VA back examination is dated in August 2002.  As the severity of the Veteran's service-connected low back disability is pertinet to his TDIU claim, on remand he should be afforded another opportunity to report for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate VCAA notice pertaining to his claim for entitlement to TDIU.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records, which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, all VA vocational rehabilitation records and all VA treatment records from July 2014 to present must be obtained.

Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any updated or outstanding treatment records pertaining to his service connected disabilities, to include the Veteran's private physician, private chiropractor, and the Tampa Vet Center.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  With any assistance necessary from the Veteran, request clarification from the Veteran's former employer who submitted the April 2014 VA Form 21-4192 regarding the Veteran's prior employment.  The employer should be asked to indicate the Veteran's last date of employment, whether any concessions were made due to age or disability, and why the employment relationship ended.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected mood disorder.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing or studies must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner should include a Global Assessment of Functioning (GAF) score.

The examiner must address the impact the Veteran's service-connected mood disorder has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected TBI.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing or studies must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must address the impact the Veteran's service-connected TBI has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected low back disability.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing or studies must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

A thorough neurologic examination of the Veteran's low back must be conducted.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran's service-connected low back disability causes incapacitating episodes requiring prescribed bed rest, and the frequency and total duration of such episodes over the course of the previous 12 months.

The examiner must address the impact the Veteran's service-connected low back disability and any associated neurological manifestations have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


